Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Miyakawa et al. (US Patent No. 7,459,111).
Regarding claim 1, Miyakawa discloses that, as illustrated in Figs. 5-7, 16, a method for producing an extrusion molded product, wherein the method uses a holder (Fig. 5, item 3) for supporting and feeding a core material (Fig. 5, item 5) of synthetic resin extruded from an extrusion machine (Fig. 16 is a side view showing a manufacturing process an extruded molding product in which a synthetic resin core material according to the present invention is used (col. 3, lines 27-29)), the holder being provided with cutting guide holes (Fig. 7, item 6) formed on the right and left sides of the holder such that cutting blades (Fig. 5, item 10) are allowed to go through the cutting guide holes and form grooves (Fig. 5, item 17) on the right and left sides (Fig. 6, item 15) of the core material; when rotary bodies (Fig. 5, item 9) provided with the cutting blades start rotating (as shown in Fig. 5), the core material and the holder for feeding the core material stand by at a predetermined standby position that does not enable the 
Miyakawa discloses the claimed invention except for determining an optimal rotary speeds of the cutting blades. It would have been obvious to one having ordinary skill in the art at the time the invention was made to Miyakawa, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art One would have been motivated to find a proper rotary speeds of the cutting blades for the purpose of conducting a safely efficiency cutting. 
Regarding claims 2-3, Miyakawa discloses that, as illustrated in Figs. 5-7, 16, in the method for producing an extrusion molded product when the rotary bodies (Fig. 5, item 10) provided with the cutting blades (Fig. 5, item 9) start rotating, the core material (Fig. 5, item 5) and the holder (Fig. 5, item 3) for supporting and feeding the core material are at a position higher or lower than that of the rotary bodies, and the cutting blades provided on the rotary bodies stand by at a predetermined standby position that does not enable the cutting blades to cut the core material; and when the rotation speeds of the rotary bodies reach predetermined rotation speeds for the cutting blades to cut the core material, the holder (Fig. 5, item 3) is lowered or raised from the predetermined standby position so that the cutting blades can start cutting the core material that is proceeding through the holder, and then the cutting blades attached on the rotary bodies form a plurality of grooves in series at arbitrarily spaced intervals on the right and left hand sides of the core material.
Miyakawa discloses the claimed invention except for determining an optimal rotary speeds of the cutting blades. It would have been obvious to one having ordinary skill in the art at the time the invention was made to Miyakawa, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art One would have been motivated to find a proper rotary speeds of the cutting blades for the purpose of conducting a safely efficiency cutting. 
Miyakawa discloses the claimed invention except for moving the holder up and down with respect to the cutting blades. It would have been obvious to one of ordinary skill in the art at the time the invention was made to, since it has been held that making an old device portable or movable without producing any new or unexpected results involves only routine skill in the art. One would have been motivated to move the holder vertically in order to find proper angles/positions to cut the core material.
Regarding claim 4, Miyakawa discloses that, as illustrated in Figs. 5-7, 16, in the method when the rotary bodies (Fig. 5, item 10) provided with the cutting blades (Fig. 5, item 9) start rotating, the core material (Fig. 5, item 5) and the holder (Fig. 5, item 3) for supporting and feeding the core material are spaced apart from the positions where the right and left rotary bodies are provided, and the cutting blades provided on the rotary bodies stand by at a predetermined standby position that does not enable the cutting blades to cut the core material; and when the rotation speeds of the rotary bodies reach predetermined rotation speeds for the cutting blades to cut the core material, the right and left rotary bodies are moved toward the holder from the predetermined standby positions so that the cutting blades can start cutting the core material that is proceeding through the holder, and then the cutting blades attached on the rotary bodies form a plurality of grooves in series at arbitrarily spaced intervals on the right and left hand sides of the core material. 
Miyakawa discloses the claimed invention except for determining an optimal rotary speeds of the cutting blades. It would have been obvious to one having ordinary skill in the art at the time the invention was made to Miyakawa, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art One would have been motivated to find a proper rotary speeds of the cutting blades for the purpose of conducting a safely efficiency cutting. 
Miyakawa discloses the claimed invention except for moving the cutting blades laterally with respect to the holder. It would have been obvious to one of ordinary skill in the art at the time the invention was made to, since it has been held that making an old device portable or movable without producing any new or unexpected results involves only routine skill in the art. One would have been motivated to move the cutting blades laterally in order to find proper positions/angles to cut the core material.
Regarding claim 5, Miyakawa discloses that, in the method, furthermore, it comprises a hollow metal mold (holder) disposed between the respective rotors, and the blade-shaped portions are rotated together with the rotors (col. 2, lines 7-9). Varying a rotation speed of the opposed rotors can form the cut portions or the like at a fixed or non-fixed intervals (col. 2, lines 33-34). However, Miyakawa does not specifically disclose the rotary speeds of the rotary blades are in the range of 1000 to 5000 rpm.
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. the rotary speeds of the rotary blades are in the range of 1000 to 5000 rpm) as a result of routine optimization of the result effective variable of the rotary speeds of the cutting blades in an effort to form the cut portions or cut slot portions readily, assuredly and rapidly.
Regarding claim 6, Miyakawa discloses that, in the method the rotations of the right and left rotary bodies (Fig. 1, item 9) are controlled respectively by controlling the right and left servomotors (Fig. 1, item 11), by which a plurality of grooves (Fig. 2, item 17) are formed at arbitrarily spaced intervals on the right and left hand sides of the core material (Fig. 1 or 2, item 5). 
Regarding claim 7, Miyakawa discloses that, in the method the cutting blades (for example, Fig. 2, item 10) and each of the rotary bodies (Fig. 2, item 9) are integrally formed right from the beginning, or are separately produced before they are joined.
Miyakawa discloses the claimed invention (the rotary bodies and the cutting blades) except for the integration of them. It would have been obvious to one of ordinary skill in the art at the time the invention to Miyakawa, since it has been held that making in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the art.   One would have been motivated to integrate the rotary bodies and the cutting blades in order to easily install it.
Miyakawa discloses the claimed invention (the rotary bodies and the cutting blades) except for separating the rotary bodies and the cutting blades before they are joined. It would have been obvious to one of ordinary skill in the art at the time the invention was made to Miyakawa, since it have been held that constructing formerly integral structure in various elements involves only routine skill in art.  One would have been motivated to make the elements separable for the purpose of exchanging the cutting blades easily.
Regarding claim 8, Miyakawa discloses that, as illustrated in Fig. 2, in the method the core material (Fig. 2, item 5) of synthetic resin has a substantially reverse-U-shaped cross section.
Regarding claim 9, Miyakawa discloses that, as illustrated in Fig. 4, in the method a plurality of cutting blades (Fig. 4, item 10) are attached on each of the rotary bodies (Fig. 4, item 9).
Regarding claim 10, Miyakawa discloses that, as illustrated in Fig. 7, in the method the cutting guide hole (Fig. 7, item 6) formed on the right hand side of the holder (Fig. 7, item 3) and the cutting guide hole formed on the left hand side of the holder are located separately. However, Miyakawa does not disclose the cutting guide holes at each side are shifted along the direction of the core material progressing.     
Miyakawa discloses the claimed invention (the cutting guide hole) except for the rearrangement of the cutting guide holes to shift along the direction of the core material progressing. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the cutting guide holes, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the cutting guide holes for the purpose of cutting different patterns of grooves in the core material. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742